Citation Nr: 1429816	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, Colorado


THE ISSUE

Entitlement to reimbursement for private dental expenses incurred in April 2003.

(The issues of entitlement to increased compensation for a dependent prior to September 4, 2002, entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318, and entitlement to accrued benefits are the subject of a separate decision of the Board.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to September 1951.  He died on May [redacted], 2009 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Denver, Colorado, which denied payment for private dental treatment performed in April 2003.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case.  First, the current record indicates that an appeal for reimbursement of private dental expenses was pending at the time of the Veteran's death in May 2009; and second, the record does not contain a determination from the VAMC regarding whether the appellant is eligible to substitute for the deceased Veteran in the dental claim. 

In an October 2003 administrative decision issued by the Denver VAMC, the Veteran was denied reimbursement for private dental expenses and treatment in April 2003.  The VAMC determined that the private treatment was not previously authorized, was not performed in response to an emergency, and VA or other federal facilities were feasibly available to perform the dental work.  Less than two weeks later, the Veteran wrote a letter to his Congressman expressing disagreement with the denial of payment in October 2003 and stating that he was entitled to reimbursement for the cost of the private dental care.  The Board finds that the October 2003 letter to the Veteran's Congressman clearly constitutes a notice of disagreement (NOD) with the Denver VAMC's October 2003 decision.  The Veteran was not issued a statement of the case (SOC) in response to his October 2003 NOD, and the appeal for reimbursement of private dental expenses was therefore pending at the time of his death in May 2009.  A remand is required for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Additionally, the VAMC must make a determination in the first instance regarding whether the appellant may substitute for the Veteran in the pending dental claim.  The appellant filed a claim for DIC and accrued benefits (VA Form 21-534) in June 2009, less than a month after the death of the Veteran.  VA Fast Letter 10-30 states that  receipt of VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See Fast Letter 10-30 (Aug. 10, 2010).  The Fast Letter also states that the AOJ, in this case, the Denver VAMC, must make a determination in the first instance regarding eligibility for substitution.  Id.  The Board further notes that even if the VAMC finds that the appellant cannot substitute for the Veteran in the pending dental claim, the claim can still proceed as one for accrued benefits.  

Accordingly, the case is REMANDED for the following action
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The VAMC should adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran is proper with respect to the claim for reimbursement of private dental expenses incurred in April 2003.  The AOJ should refer to the appellant's June 2009 Form 21-534, her August 2009 statement, as well as Fast Letter 10-30 (Aug. 10, 2010).
 
2.  If the request for substitution is denied, issue a SOC to the appellant and her representative addressing the claim for entitlement to reimbursement for private dental expenses incurred in April 2003for the purposes of accrued benefits.  If the appellant perfects the appeal, return the claims file along with any dental file to the Board. 

3.  If the request for substitution is allowed, issue a SOC to the appellant and her representative addressing the claim for entitlement to reimbursement for private dental expenses incurred in April 2003 as a claim based on substitution.  If the appellant perfects the appeal for this claim, return the claims file along with any dental file to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



